Citation Nr: 1746465	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-29 470	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for residuals left knee laceration.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1989 to March 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  That Veterans Law Judge is no longer with the Board.  The Veteran has a right to request another hearing before another Veterans Law Judge.  In August 2017, the RO mailed the Veteran a letter regarding his right to a new hearing.  38 C.F.R. § 20.717.  However, as discussed below, the Veteran may not have received notice of his right to a new hearing.   

In February 2012 and 2014, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary to adjudicate the Veteran's claims for entitlement to an initial rating in excess of 10 percent for right ankle sprain and residuals left knee laceration. 

Following the February 2014 Board remand, the Veteran was initially scheduled for VA orthopedic examinations in April 2017, to determine the severity of his disabilities, but the Veteran failed to RSVP for the examinations.  

The evidence shows the Veteran may not have received proper notice from the RO of the pending VA examinations.  When the file reveals the address used was incorrect or has been updated, the RO must resend the notice to the proper address.  See Lamb v. Peake, 22 Vet. App. 227 (2008).  

A review of the record shows that the RO has three addresses for the Veteran.  In an August 2016 Report of General Information, the Veteran confirmed his address via telephone.  However, in the June 2017 Correspondence, it appears that the Veteran may have relocated.  In a May 2017 Supplemental Statement of the Case, the apartment number is listed as 104.  However, in the June 2017 Correspondence, the apartment number is listed as 1104.  Additionally, the notice letter(s) is/are not in the file, so the Board is unable to determine which address the notice letter(s) was/were mailed to.  The Board finds that such evidence demonstrates that the Veteran may not have received proper notice.  Thus, additional efforts should be made to reschedule the Veteran for an examination.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall take appropriate steps to verify the Veteran's current mailing address.

2.  The AOJ shall then resend all notice letters dated after February 2017 to the Veteran at his verified address.

3.  The AOJ shall request the Veteran identify all VA and non-VA healthcare providers (to include any private examination reports evaluating the service-connected right ankle or left knee disability), other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.

4.  After the above development has been completed, the AOJ shall arrange for the Veteran to undergo a VA examination for the purpose of ascertaining the current severity of his service-connected left knee disability.  The claims file to include a copy of this remand, must be made available to the examiner for review.  

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

The examiner must identify all current manifestations of any residual scars of the knee due to laceration.  If, in addition to scarring, any muscle and/or neurological impairment that is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  After the development in 1-3 has been completed, the RO shall arrange for the Veteran to undergo a VA examination for the purpose of ascertaining the current severity of his service-connected right ankle disability.  The claims file, to include a copy of remand, must be made available to the examiner for review.

The examiner must identify all residuals attributable to the Veteran's service-connected right ankle disability.  

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

The examiner should also provide an opinion on whether the plantar flexion to 53 degrees as noted on April 2009 VA examination represents a disorder analogous to moderate or marked disability of the right ankle.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
6.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




